Title: To John Adams from Hendrick W. Gordon, 6 July 1813
From: Gordon, Hendrick W.
To: Adams, John



Dear Sir,
Boston 6th July. 1813—

As you were so kind as to favour me with your name to a recommendation in my behalf, some time since for an Office which was supposed then to be vacated, but was not, nor since has been; I am emboldened to ask of you a like favour, which the enclosed will explain.—
If the acquaintance I have had the satisfaction to have with you, will Justify your subscribing to the enclosed, it will very much oblige me—
I have seen Captain Story this day he thinks he shall not sail before the last of this week—He carries with him Dispatches from our Government to our Comr. at the Court of St. Petersbourg— I am with great / Respect, Dear Sir, / Your most Obedient Servant

H W Gordon